               Case 3:21-cv-05476-RSM Document 8 Filed 07/30/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    TROY X. KELLEY,                                   Case No. C21-5476 RSM

 9                   Petitioner,                        ORDER DENYING PETITIONER’S
                                                        MOTION TO APPOINT COUNSEL
10            v.

11    UNITED STATES OF AMERICA,

12                   Respondent.

13

14          This matter comes before the Court on Petitioner’s Motion to Appoint Counsel. Dkt. #2.

15   Petitioner filed a Motion to Vacate, Set Aside, or Correct Sentence on July 1, 2021. Dkt. #1.

16   The motion has been served on the Government and the Court currently awaits a response. Dkt.

17   #7. In his motion for appointed counsel, Petitioner argues that his financial situation, the volume

18   and complexity of the case, and his limitations to legal resources while in federal custody merit

19   appointment of counsel. Dkt. #2. He also seeks counsel from outside the district due to the

20   “personal nature” of his claims. Id. The Government has filed a response opposing appointment

21   of counsel at this time. Dkt. #4.

22          In a case brought under 28 U.S.C. § 2255, a district court may appoint counsel in the

23   “interest of justice”. 18 U.S.C. § 3006A(a)(2)(B); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir.

24   1983). “In deciding whether to appoint counsel in a habeas proceeding, the district court must


     ORDER DENYING PETITIONER’S MOTION TO APPOINT COUNSEL – 1
               Case 3:21-cv-05476-RSM Document 8 Filed 07/30/21 Page 2 of 2




 1   evaluate the likelihood of success on the merits as well as the ability of the petitioner to articulate

 2   his claims pro se in light of the complexity of the legal issues involved.” Weygandt, 718 F.2d at

 3   954. The Court does not find that justice requires the appointment of counsel at this time.

 4           First, the issues presented in Mr. Kelley’s motion do not appear particularly complex.

 5   See Dkt. #1. Mr. Kelley’s motion to vacate also demonstrates that he is able to effectively

 6   articulate his claims. Id. Furthermore, at this early stage of the litigation, there is no record

 7   before the Court that would allow it to adequately examine whether Mr. Kelley’s claims have

 8   merit. Accordingly, the Court hereby finds and ORDERS that Petitioner’s Motion to Appoint

 9   Counsel, Dkt. #2, is DENIED without prejudice. This Order does not preclude Petitioner from

10   re-filing his motion once a factual record pertaining to his claims has been more fully developed.

11

12           DATED this 30th day of July, 2021.

13

14

15
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24


     ORDER DENYING PETITIONER’S MOTION TO APPOINT COUNSEL – 2
